Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 25 September 2020. 
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghezzi (US PG PUB No. 20060053252) in view of Baranovsky (US PG PUB No. 5,897,661).
 As per claim 1, a data processing system, comprising:
a host configured to handle data in response to an input entered from an external device (see FIG 2: 31 and [0030]); and
 a plurality of memory systems engaged with the host, wherein the plurality of memory systems are configured to store or output the data in response to a request generated by the host (see FIG 2: 24, 23 and [0026]),
wherein a first memory system among the plurality of memory systems stores metadata for the plurality of memory systems (see [0044]).
[The master function is taken to store metadata for a plurality of memory systems as recited in the claims.] 
wherein the metadata comprise first mapping information used for translating a logical address into a physical address (see [0007]).
However, Ghezzi does not expressly disclose but in the same field of endeavor Baranovsky discloses 
wherein the first memory system receives the metadata stored in each other memory system of the plurality of memory systems (see Baranovsky COL 13 LINES 5-28)
[Baranovsky discloses initializing a map of a storage system by reading the metadata from each of the plurality of memory systems.]
It would have been obvious to modify Ghezzi to further initialize the logical volume by retrieving the metadata stored in each other memory system of the plurality of memory systems as taught by Baranovsky.
The suggestion/motivation for doing so would have been for the benefit of volume expansion as taught by Baranovsky.
Therefore it would have been obvious to modify Ghezzi to further store and retrieve metatadata across each of the plurality of memory systems for the benefit of a 
As per claim 2, the    data    processing    system    according    to    claim    1,
wherein a highest priority among priorities assigned to the plurality of memory systems is assigned to the first memory system (see [0044]: “master function”), and
wherein the first memory system assigns a different logical identifier to each other memory system of the plurality of memory systems (see [0032]).
[The data manager implements the FTL and therefore maps each of the other memory stems.] 
As per claim 4, the    data    processing    system    according    to    claim    2,
wherein the    first    memory system is embedded in the    host, and    at least one of the other memory systems is detachable from the host  (see [0026]).
As per claim 5, the    data    processing    system according    to    claim 4,
wherein, even though at least one of the other memory systems is detached from the host, a logical identifier assigned to the at least one of the other memory systems and metadata stored in the first memory system are maintained (see [0044]).
[The removable memory and the embedded memory constitute two separate systems where embedded data manager is taken as maintain the logical identifiers that enable access to the embedded memory.] 
As per claim 8, the    data    processing    system according    to    claim    1,
wherein each of the plurality of memory systems includes second mapping information used for translating a physical address into a logical address (see [0007]: “logic map”).
Claim 3,6,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghezzi (US PG PUB No. 20060053252) in view of Baranovsky (US PG PUB No. 5,897,661) as applied to claim 1 above and further in view of Manabe (US PG PUB No. 20170038984)
As per claim 3, the    data    processing    system    according    to    claim    2,
However, Ghezzi does not expressly disclose but in the same field of endeavor Manabe discloses 
wherein, when an operational status of the first memory system meets a preset condition, the highest priority of the first memory system is migrated to one of the other memory systems (see Manabe [0127])
It would have been obvious to modify Ghezzi to further implement a master flag as taught by Manabe. 
The suggestion/motivation for doing so would have been for the benefit of fault tolerance (see Manabe [0033])
Therefore it would have been obvious to modify Ghezzi to further store a master flag for the benefit of fault tolerance to arrive at the invention as specified in the claims.
As per claim 6, the    data    processing    system according    to    claim 1,
wherein, when at least one memory system of the plurality of memory systems is unable to perform data communication with the host, a logical identifier 
It would have been obvious to modify Ghezzi to further implement a master flag as taught by Manabe. 
The suggestion/motivation for doing so would have been for the benefit of fault tolerance (see Manabe [0033])
Therefore it would have been obvious to modify Ghezzi to further store a master flag for the benefit of fault tolerance to arrive at the invention as specified in the claims.
As per claim 9, the    data    processing    system according    to    claim    1,
However, Ghezzi does not expressly disclose but in the same field of endeavor Manabe discloses 
wherein each of the plurality of memory systems performs garbage collection according to an autonomous decision, and wherein the first memory system performs garbage collection against the metadata when the host performs re-configuration on the metadata (see Manabe [0036])
It would have been obvious to modify Ghezzi to further implement garbage collection function as taught by Manabe. 
The suggestion/motivation for doing so would have been for the benefit of storage management (see Manabe [0036])
Therefore it would have been obvious to modify Ghezzi to further store a master flag for the benefit of fault tolerance to arrive at the invention as specified in the claims. 
	RESPONSE TO ARGUMENTS 
	1st ARGUMENT: 
More specifically, amended claim 1 recites “wherein the first memory system receives metadata stored in each other memory system of the plurality of memory systems, wherein metadata comprises first mapping information used for translating a logical address into a physical address.”
However, Ghezzi fails to teach “wherein the first memory system receives the metadata stored in each other memory system of the plurality of memory systems, wherein the metadata comprises first mapping information used for translating a logical address into a physical address.”
For at least the foregoing reasons, Ghezzi fails to teach all of the features of independent claim 1 and its dependent claims, and thus, cannot anticipate these claims.

The Office notes Baranovsky is relied upon to teach retrieving metadata store in each other memory system of the plurality of memory system.  Ghezzi discloses a flash translation layer, and is therefore taken to disclose mapping information, but were that not sufficient, Baranovsky discloses the metadata comprises mapping information (see Baranovsky FIG 6 and COL 9 LINES 64-67). 
	CONLUSION 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137